PER CURIAM.
These causes have come on for hearing after the filing of the record on appeal and the briefs of the parties, and upon the ap-pellees having filed the following confession of error on the hearing date:
“1. That the Appellant’s position that service was never properly perfected on AIR FLORIDA SYSTEM, INC., is correct and that the Default Judgment entered by the Circuit Court was improvidently entered and should be set aside.”
The court, having considered the record and briefs, and finding that the confession is well taken, the order denying motion of appellant, Air Florida System, Inc., to vacate default and judgment is reversed and this cause remanded for further proceedings.
Reversed and remanded.